Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The abstract of the disclosure is objected to because of the following reasons:
Using an abbreviation of a word should be avoided in order to be definite and concise in describing the invention.  Therefore, the word “capacitance” should be used in place of “cap”.  Also “to control the magnitude of the load…by increasing a cap to the load” does not make any sense.  How can adjusting a capacitance in the path to a load control the magnitude of the load?  The only way to fix this is to include the capacitance as part of the load.  Also “of output terminal” does not make sense, a word is missing.  To fix the above problems, Examiner suggests amending the abstract as follows:

     The present technology relates to an electronic device. A driver for generating a signal that satisfies a characteristic required according to a type of a signal includes a the output terminal by additionally increasing a capacitance of  the load of  the output terminal based on the selected signal. 

  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:

Regarding [0005]:  This paragraph does not make sense in English.  Perhaps words are missing:  Phrases like “an increase time” and “reduction prevention” do not make sense.  Please fix.

Regarding [0006]:  Either replace each instance of “cap” with “capacitance” throughout the specification or change “increasing cap” to “increasing a cap (capacitance)” to inform the reader that an abbreviation is being used for capacitance.  Also, from reading the entire disclosure Examiner believes that Applicant intended to write “capacitance of the load” instead of “capacitance to the load”.  Accordingly, it is suggested to amend the paragraph as follows:

For correctness it is suggested to amend the following paragraphs as follows:

to be applied to a page buffer that stores data, a load controller configured to control a magnitude of a load of an output terminal of the driver based on the selected signal and a cap compensator configured to control the magnitude of the load of the output terminal by additionally increasing a capacitance of the output terminal based on the selected signal. 

[0007] A method of operating a driver according to an embodiment of the present disclosure may include determining a selected signal among a plurality of signals to be applied to a page buffer that stores data, controlling a total current flowing through the driver based on the selected signal, controlling a magnitude of a load of an output terminal of the driver based on the selected signal and controlling the magnitude of the load of the output terminal by additionally increasing a  capacitance of the load of the output terminal based on the selected signal. 

[0008] A memory device including a page buffer that stores data according to an embodiment of the present disclosure may include a multiplexer configured to select a voltage signal, the voltage signal being based on a signal to be applied to the page buffer, a driver configured to control total current flowing through the driver and a magnitude of a load of an output terminal of the driver based on the voltage signal output from the multiplexer and a control signal generator configured to generate the  output terminal of the driver. 

[0098] The first transistor M1 is controlled by a first sense signal PBSENSE, a second transistor M2 is controlled by a first precharge signal SA_CSOC, and the third transistor M3 is20 controlled by a data signal QS. In addition, the fourth transistor M4 is controlled by a second precharge signal SA_PRECHN, and the fifth transistor MS is controlled by a second sense signal SA_SENSE. That is, the first to fifth transistors M1 to M5 may be may be turned on or off by the first sense signal PBSENSE, the first precharge signal SA_CSOC, the data signal QS, the second precharge signal SA_PRECH_N, and the second sense signal SA_SENSE, respectively. 
 
Regarding [0100-0101]:  There is no determining of the voltage that is based on the threshold voltage of a MC but rather the voltage on the respective node is simply based on the threshold voltage of the MC.  The voltage exists based on the MC and is not actively determined..

[00100] During a sensing operation performed on the memory cell MC, a voltage of a sensing node SO is 

[00101] For example, a voltage of the bit line BL may be  also 


[00122] Therefore, in the present disclosure, a merged 

[00123] FIG. 7 is a diagram illustrating a process of generating a control signal applied to the page buffer in the combination of the merged 

[00149] Furthermore, in order to generate the third sense signal TRAN_PB, [[as]] the thirteenth transistor M13 and the fourteenth transistor M14 are selectively turned on based on the first high15 voltage select signal SEL_HV_1 and the first start voltage select 
signal SEL_VINI_1, a potential of a node connecting the eleventh to fourteenth transistors M11 to M14 for generating the third sense signal TRAN_PB may be determined. 

[00158] Specifically, the current controller 127_2 may output a current signal CUR_SIG for reducing the current flowing through the entire driver 127, based on the input signal INPUT_SIG for20 generating the third sense signal 

Regarding [00160]:  This is further support of Examiner’s theory that “of” was the intended word and not “to”.

[00160] In an embodiment, the cap compensator 127_4 may increase a capacitance  signal . 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It does not make sense in plain English how “the magnitude of load” could be controlled by “increasing a cap to the load”.  Changing a parameter on the path to a load does not change a magnitude of the load.  The easiest manner to fix this is to include the path and/or parameter in the load.   Also a preposition or demonstrative  is 

 1. A driver comprising:
     a current controller configured to control total current
flowing through the driver based on a selected signal, among a
plurality of signals, applied to a page buffer that stores data;
     a load controller configured to control a magnitude of a load
of an output terminal of the driver based on the selected signal;
and
     a cap compensator configured to control the magnitude of
the load of the output terminal by additionally increasing a capacitance of 
load of the output terminal based on the selected signal.

Regarding claim 10:  The same problems that existed above in claim 1 also exist in claim 10.  One suggestion to amend the claim is as follows:

10. A method of operating a driver, the method comprising: 
     determining a selected signal, among a plurality of signals, to be applied to a page buffer that stores data; 
     61controlling a total current flowing through the driver based on the selected signal;   
     controlling a magnitude of a load of an output terminal of the driver based on the selected signal; and 
capacitance of 

Regarding claim 19:  The wording of the claim makes it unclear as to whether the selecting of the voltage signal is based on a signal to be applied to the page buffer or the voltage signal itself is based on a signal to be applied to the page buffer.  It is believed to be important or critical to the invention the fact that the drive input signal be output via or from the output terminal whose load is controlled by the invention.  Hence it is suggested to amend the claim as follows:


19.  A memory device including a page buffer that stores data, the memory device comprising: 
     63a multiplexer configured to select a voltage signal, the voltage signal being based on a signal to be applied to the page buffer; 
     a driver configured to control total current flowing through the driver and a magnitude of a load of an output terminal of the 5driver based on the voltage signal output from the multiplexer; and 
     a control signal generator configured to generate the signal to be applied to the page buffer based on a drive input signal output from the output terminal of the driver.




20. The memory device of claim 19, wherein the driver comprises: 
     a current controller configured to control the total current based on the signal to be applied to the page buffer; 
     15a load controller configured to control the magnitude of the load of the output terminal based on the signal to be applied to the page buffer; and 
     a cap compensator configured to control the magnitude of the load of the output terminal by additionally increasing a capacitance of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827